NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50474

                Plaintiff-Appellee,             D.C. No. 3:14-cr-02045-LAB

 v.
                                                MEMORANDUM*
FRANCISCO ANTONIO GALLO-
TAVIZON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Francisco Antonio Gallo-Tavizon appeals from the district court’s judgment

and challenges the 85-month sentence imposed upon remand following his guilty-

plea conviction for importation of methamphetamine, in violation of 21 U.S.C.

§§ 952 and 960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gallo-Tavizon contends that the district court misinterpreted and misapplied

the minor role Guideline, U.S.S.G. § 3B1.2, in denying his request for a minor role

reduction. We review the district court’s interpretation of the Guidelines de novo,

and its application of the Guidelines to the facts for abuse of discretion. See

United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en banc).

      Contrary to Gallo-Tavizon’s argument, the district court fully considered the

five factors under the amended Guideline in determining that he was not

“substantially less culpable than the average participant.” U.S.S.G. § 3B1.2 cmt.

n.3(A), (C). Furthermore, the record reflects that, in assessing Gallo-Tavizon’s

role, the court properly compared Gallo-Tavizon to his co-participants in the

offense. See United States v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016).

The court discussed drug couriers in other cases only in reference to the issue of

how greatly Gallo-Tavizon stood to benefit from the offense. See U.S.S.G. §

3B1.2 cmt. n.3(C)(v). Finally, the court did not err in considering Gallo-Tavizon’s

previous drug crossings. See United States v. Cantrell, 433 F.3d 1269, 1283 (9th

Cir. 2006).

      In light of the totality of the circumstances, the district court did not abuse its

discretion in concluding that Gallo-Tavizon was not a minor participant. See

U.S.S.G. § 3B1.2 cmt. n.3(C).

      AFFIRMED.


                                           2                                      16-50474